UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SALATHIEL X. WRIGHT,
Plaintiff-Appellant,

v.

TOWN OF GLENARDEN; MORRIS A.
LEWIS, Chief of Police, Town of
Glenarden,
Defendants-Appellees,
                                                               No. 95-2580
and

PRINCE GEORGE'S COUNTY; FRANK W.
LYNCH, Officer, Badge #248; BRIAN
MCLAUGHLIN, Officer, Badge #237;
GEORGE SULLIVAN, Officer, Badge
#235,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, District Judge.
(CA-92-2836-DKC)

Argued: May 8, 1996

Decided: June 26, 1996

Before HALL and WILKINS, Circuit Judges, and CHAPMAN,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Randy McRae, RANDY MCRAE & ASSOCIATES,
Washington, D.C., for Appellant. Kevin Michael Murphy, CARR,
GOODSON, LEE & WARNER, P.C., Washington, D.C., for Appel-
lees. ON BRIEF: Samuel J. Smith, Jr., CARR, GOODSON, LEE &
WARNER, P.C., Washington, D.C., for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Plaintiff-Appellant, Salathiel X. Wright, brought this action after
he was allegedly abused and falsely arrested by three police officers
from the Town of Glenarden Police Department on April 30, 1991.
Although Plaintiff's allegations are shocking, the three officers ulti-
mately admitted that the allegations against them are true.

The issue in this appeal is municipal and supervisory liability for
civil rights violations committed by individual officers of the munici-
pal police department. The district court granted summary judgment
for Defendants-Appellees, The Town of Glenarden and its former
police chief, Morris Lewis, ruling that Plaintiff failed to produce suf-
ficient evidence of policy or custom to establish municipal or supervi-
sory liability under 42 U.S.C. § 1983 or the Maryland Declaration of
Rights. Plaintiff appealed. For the reasons that follow, we affirm the
district court's ruling.

I.

Plaintiff filed this action in Maryland state court on July 1, 1992,
alleging various causes of action, including counts under 42 U.S.C.
§ 1983 for constitutional violations, as well as counts under Maryland

                     2
common-law and the Maryland Declaration of Rights. Plaintiff named
as defendants the three individual police officers involved in the inci-
dent, the Town of Glenarden, Md., and then police chief, Morris A.
Lewis.1 The case was removed to federal court on October 7, 1992.

On June 7, 1993, the district court entered an order bifurcating the
trial under Marryshow v. Town of Bladensburg, 139 F.R.D. 318 (D.
Md. 1991), so the case against the individual active officers would be
tried before the case against the Town and Chief Lewis. Plaintiff
eventually reached a settlement with the individual officer defendants,
who admitted violating Plaintiff's constitutional rights. Thereafter, the
case proceeded against the remaining defendants, the Town and Chief
Lewis.

Defendants and Plaintiff filed cross-motions for summary judg-
ment on the issue of the liability of the Town and Chief Lewis under
42 U.S.C. § 1983 and the Maryland constitution. On August 8, 1995,
the district court granted summary judgment for Defendants. The
court determined that Plaintiff failed to produce sufficient evidence of
policy or custom so as to establish municipal or supervisory liability.
On August 18, 1995, Plaintiff filed a notice of appeal of the August
8, 1995 order.

In addition, on August 18, Plaintiff filed a motion for reconsidera-
tion and to vacate the August 8 order. Plaintiff asserted that he had
received newly discovered evidence from Defendants that would sup-
port his theory of municipal liability. Apparently, the district court
had referred the discovery matters in this case to a United States mag-
istrate judge, and on July 27, 1995 the magistrate judge ordered
Defendants to produce some documents that were the subject of a
motion to compel previously filed by Plaintiff.

On September 25, 1995, the district court denied Plaintiff's motion
to reconsider. The court refused to consider the new evidence that
Plaintiff submitted with his motion to reconsider. The court based its
ruling on the fact that, prior to the court's order of August 8, 1995,
_________________________________________________________________
1 Plaintiff initially included Prince George's County, Md. as a defen-
dant, but on March 22, 1993, he voluntarily dismissed all claims against
the county.

                     3
Plaintiff did not contend that he needed additional discovery to rebut
the issues raised in Defendants' motion for summary judgment. Plain-
tiff filed an amended notice of appeal on September 28, 1995, which
may be liberally construed to include the district court's order of Sep-
tember 25 denying Plaintiff's motion to reconsider.

Plaintiff's appeal raises three issues: (1) whether the district court
erred in refusing to consider the evidence attached to Plaintiff's
motion to reconsider as newly discovered evidence under Fed. R. Civ.
P. 60(b); (2) whether the district court erred in finding that Plaintiff
failed to produce sufficient evidence of municipal or supervisory lia-
bility under section 1983; and (3) whether the district court erred in
determining that Plaintiff failed to produce sufficient evidence of
municipal or supervisory liability under the Maryland Declaration of
Rights. We will address these issues seriatim.

II.

Plaintiff first contends that the district court erred in refusing to
review the additional evidence of municipal or supervisory liability
that Plaintiff attached to his motion to reconsider.

A district court's decision about whether or not to vacate a judg-
ment under Fed. R. Civ. P. 60(b) because of newly discovered evi-
dence is reviewed for abuse of discretion. See National Organization
for Women v. Operation Rescue, 47 F.3d 667, 669 (4th Cir. 1995).
The district court based its decision on Plaintiff's failure to indicate
pursuant to Fed. R. Civ. P. 56(f)2 that he needed additional discovery
relating to the issues raised on the parties' cross-motions for summary
_________________________________________________________________
2 Rule 56(f) provides:

          Should it appear from the affidavits of a party opposing the
          motion [for summary judgment] that the party cannot for reasons
          stated present by affidavit facts essential to justify the party's
          opposition, the court may refuse the application for judgment or
          may order a continuance to permit affidavits to be obtained or
          depositions to be taken or discovery to be had or may make such
          other order as is just.

Fed. R. Civ. P. 56(f).

                     4
judgment. The court determined that Plaintiff received the new evi-
dence at the July 27, 1995 hearing on Plaintiff's motion to compel;
however, Plaintiff never brought that new evidence to the court's
attention, nor did Plaintiff advise the court of the unresolved discov-
ery dispute, prior to the court's order of August 8, 1995. Thus, the
court determined that Plaintiff was "simply too late in his assertion
that this critical evidence is now available and justifies reopening the
case." J.A. at 444.

Plaintiff does not address his failure to file an affidavit under Fed.
R. Civ. P. 56(f) seeking a continuance to allow him to conduct what-
ever additional discovery he needed to adequately rebut Defendants'
motion for summary judgment. This court has recognized that "[a]s
a general rule, summary judgment is appropriate only after `adequate
time for discovery.'" Evans v. Technologies Applications & Serv. Co.,
80 F.3d 954, 961 (4th Cir. 1996) (quoting Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986)). However, as we recently acknowledged,
"We, like other reviewing courts, place great weight on the Rule 56(f)
affidavit, believing that `[a] party may not simply assert in its brief
that discovery was necessary and thereby overturn summary judgment
when it failed to comply with the requirement of Rule 56(f) to set out
reasons for the need for discovery in an affidavit.'" Id. (quoting
Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995)). In Evans,
we cited with approval the Second Circuit's holding that "`the failure
to file an affidavit under Rule 56(f) is itself sufficient grounds to
reject a claim that the opportunity for discovery was inadequate.'" Id.
(quoting Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d
Cir. 1994)).

We find no abuse of discretion in the district court's refusal to con-
sider Plaintiff's newly discovered evidence. Even if the district court
erred by not considering the new evidence, such error would be harm-
less because, as discussed below, the new evidence is not sufficient
to establish municipal or supervisory liability under section 1983.

III.

Plaintiff next contends that the district court erred in determining
that he failed to produce sufficient evidence of policy or custom to
hold the Town responsible for the alleged violation of his constitu-

                     5
tional rights. Plaintiff argues that the evidence, when viewed in the
light most favorable to him, supports his allegations that the Town
refused to investigate complaints of excessive force and failed to rem-
edy incidents of excessive force; that the Town's complaint handling
procedures were deficient; and that the Town failed to adequately
train its officers.

We review de novo the district court's decision to grant or deny
summary judgment. E.g., Burtnick v. McLean, 76 F.3d 611, 612 (4th
Cir. 1996). The standards for imposing liability on a municipality
under section 1983 are well settled in this circuit:"The substantive
requirements for proof of municipal liability are stringent." Jordan ex
rel. Jordan v. Jackson, 15 F.3d 333, 338 (4th Cir. 1994). Of course,
the basic premise is that respondeat superior is not applicable to
municipalities in the context of section 1983. Municipalities may not
be held liable for the constitutional torts of their officers, employees,
or agents merely because of the agency relationship. Monell v.
Department of Social Services, 436 U.S. 658 (1978). To establish
municipal liability under section 1983, the plaintiff must prove the
existence of an official policy or custom of the municipality that prox-
imately caused the deprivation of his rights. Spell v. McDaniel, 824
F.2d 1380, 1385-87 (4th Cir. 1987), cert. denied , 484 U.S. 1027
(1988).

Municipal policies include formal and informal decisions made by
municipal officials authorized to make final decisions. Id. at 1385-86.
Municipal customs are established by persistent, widespread practices
of municipal officials, whether specifically authorized or not, which
are so permanent and well settled as to have the force of law. Id. at
1386. Such practices are attributable to a municipality when they
become so frequent in occurrence that actual or constructive knowl-
edge is imputed. Id. at 1387.

A.

Plaintiff's first allegations of municipal liability relate to the
Town's alleged failure to investigate complaints, covering up of com-
plaints, or condoning misconduct by the Town's police officers.

Condonation by municipal officials of widespread unconstitutional
police misconduct can constitute a policy or custom under section

                     6
1983 under certain circumstances. The plaintiff must show that
responsible policymakers of the municipality had actual or construc-
tive knowledge of the misconduct, but failed, as a matter of specific
intent or deliberate indifference, to stop or correct the practices. Id.
at 1390-91. "Constructive knowledge may be inferred from the wide-
spread extent of the practices, general knowledge of their existence,
[or] manifest opportunities and official duty of responsible policy-
makers to be informed." Id. at 1391. To establish that a custom of
misconduct proximately caused a particular violation, a plaintiff must
show that the failure to correct the known practices made the specific
violation "`almost bound to happen, sooner or later.'" Id.

After reviewing Plaintiff's complaint and the entire record on
appeal in this case, we agree with the district court that there is no
genuine dispute of material fact regarding constructive notice by the
Town of any prior pattern of abuse by its police officers. Plaintiff's
allegations are merely conclusory statements, and he fails to cite any
specific evidence to support his claims. The unrebutted evidence
shows that the Town had adequate procedures in place for reporting
complaints, and the district court properly determined that Plaintiff
failed to produce any evidence that those procedures were deficient
or that they were routinely not followed.

Plaintiff argues that admissions in the releases of the individual
officers support his claims against the Town and Chief Lewis. The
power of the individual officers to bind the Town by their own admis-
sions is extremely dubious. In any event, as the district court noted,
Plaintiff failed to provide any affidavits or deposition excerpts from
the individual officers regarding their proffered testimony. The dis-
trict court properly refused to speculate about what the substance of
the officers' testimony would be.

B.

Plaintiff also argues that the Town is liable for failing to adequately
train its police officers.

The manner in which a municipality's police force is trained "is
necessarily a matter of `policy' within the meaning of Monell." Spell,
824 F.2d at 1389. To establish a viable claim under section 1983 for

                     7
failure to train, a plaintiff must show that "the`municipality's failure
to train its employees in a relevant respect evidences a "deliberate
indifference" to the rights of its inhabitants.'" Jordan ex rel. Jordan
v. Jackson, 15 F.3d at 341 (quoting City of Canton v. Harris, 489 U.S.
378, 388 (1989)). "Mere negligence is insufficient to impose section
1983 liability on a municipality for alleged failure to train." Id.; Spell,
824 F.2d at 1390. Deliberate indifference is shown only "if, `in light
of the duties assigned to specific officers or employees, the need for
more or different training is . . . obvious, and the inadequacy [is] . . .
likely to result in the violation of constitutional rights.'" Jackson, 15
F.3d at 341 (quoting City of Canton, 489 U.S. at 390). In addition, the
plaintiff must show that the inadequate training was the proximate
cause of his deprivation of rights. Spell, 824 F.2d at 1390.

Plaintiff's allegations of the Town's failure to properly train its
police officers are also nothing more than unsupported, conclusory
statements. In addition, the testimony of Plaintiff's expert witness on
police canine training cannot overcome Defendants' motion for sum-
mary judgment. Plaintiff's expert merely states that the training of the
Town's canine unit did not meet the required standard of care.
Although that opinion might support a finding of negligence, it would
not support the required finding of deliberate indifference.

As Defendants contend, the unrebutted evidence in the case
showed that the Town had a policy of hiring only officers who were
trained in accordance with state standards and that the Town main-
tained a program of continuing police education.

C.

Although Plaintiff's brief on appeal does not specifically address
the issue of Chief Lewis's supervisory liability, Defendant Lewis
argues that Plaintiff failed to produce sufficient evidence to hold him
responsible for the acts of his subordinate officers.

Supervisory personnel may be liable under section 1983 in their
official capacities for civil rights violations inflicted by their subordi-
nates under certain circumstances. However, supervisory liability
only arises where "[a] supervisor's continued inaction in the face of
documented widespread abuses . . . provides an independent basis for

                     8
finding he either was deliberately indifferent or acquiesced in the con-
stitutionally offensive conduct of his subordinates." Slakan v. Porter,
737 F.2d 368, 373 (4th Cir. 1984), cert. denied , 470 U.S. 1035
(1985).

The few isolated incidents of misconduct on which Plaintiff relies
are not sufficient to establish supervisory liability in this action.

IV.

Finally, Plaintiff argues that the district court erred in ruling that
his claims under Maryland law are examined under the same analysis
as the federal claims. Plaintiff cites to Clea v. Mayor & City Council
of Baltimore, 541 A.2d 1303 (Md. 1988), in support of his argument.
However, Clea does not hold that claims under the Maryland Declara-
tion of Rights should be treated differently than section 1983 claims.
Accordingly, we agree with the district court's analysis on this point.

V.

For the foregoing reasons, the district court's order granting sum-
mary judgment for Defendants-Appellees is hereby

AFFIRMED.

                     9